DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement(s) (IDS) submitted on 09/11/2020 and 06/15/2022 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the IDS is being considered by the examiner.

Election/Restrictions
Applicant’s election without traverse of group II, original claims 13-22 and new claims 26-40 as species I, wherein the second plurality of interconnected walls and the second array of cells are laterally offset from the first plurality of interconnected walls and the first array of cells in the reply filed on 06/15/2022 is acknowledged.

Claims 20 and 30 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 06/15/2022.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 13-19, 21-22, 26-29, 31-36 and 40 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 13 recites “a primary cushioning element positionable within the primary receptacle” and it is unclear if applicant intends to positively recite a primary cushioning element.
	For sake of further examination, as claim 14 would lack antecedent basis, claim 13 will be examined as requiring a primary cushioning element in the claimed cushion structure.
	Claims 14-19 and 21-22 are rejected as being dependent upon indefinite claim 13. 

Claim 15 recites a standard pillow, the term “standard” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. It is unclear in what regard the pillow is standard, e.g., is the pillow standard in size, material, and/or type?
	For sake of further examination any fill for a pillow or a pillow insert will be viewed as being a standard pillow.

Claim 26 recites the cushioning element comprising a compressible, resilient material which are relative terms which render the claim indefinite. The term “compressible/resilient” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.
	For sake of further examination, it appears from the specification the only support for the material of the second cushioning element is a compressible, resilient elastomeric material, thus the compressible, resilient material will be examined as being a compressible, resilient elastomeric material.
	In view of above, applicant is advised that should claims 26-28 and 32 be found allowable, claims 37-40 will be objected to under 37 CFR 1.75 as being a substantial duplicate thereof. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).
	Claims 27-29, and 31-36 are rejected as being dependent upon indefinite claim 26.

Claims 32 and 40 recite the second panel including an inner layer and an outer layer. However, claim 26 which claim 32 depends and claim 37 which claim 40 depends, already sets forth the second panel including an outer and inner layer, thus it is unclear if the inner and outer layers recited in claim 26 are a second set of inner and outer layers.
	For sake of further examination, the second panel will be examined as either having on set of inner and outer layers or two sets of inner and outer layers.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim 13-17, 22, 26, 32-37, and 40 are rejected under 35 U.S.C. 102(a)(1) and/or 35 U.S.C. 102(a)(2) as being anticipated by Blazar et al. (US 2013/0019409).
	Regarding claim 13, Blazar discloses a cushioned support device (0004) comprising first panel having an outer surface (cover 100) and inner surface (retaining sheet 155/105) and a secondary cushioning element (comfort material 170) between the outer surface and the inner surface. A second panel (30) superimposed with the first panel and peripheral edges of the fist and second panel secured together (Fig. 4-5). A primary receptacle (inner core 200) defined between the first and second panel and a primary cushioning element (foam 210) positionable within the primary receptacle.
	Regarding claims 14 and 15, Blazar teaches a pillow (resilient material 210) removable from and replaceable within the inner core (0034 and 0048).
	Regarding claim 16, Blazar disclose the comfort layer comprising a resilient material of cells and interstices within or between the resilient material of visco-elastic foam (0042).
	Regarding claim 17, Blazar discloses the comfort layer comprises buckling walls that define buckling cells due to the fact that Blazar teaches the presence of cells and interstices (0042) as well as these distributing forces/pressure of a user’s head and providing a buffer around the inner core that shields the user from feeling the firmness of the inner core (0042).
	Regarding claim 22, Blazar teaches the second panel (30) comprising an outer surface (30) and inner surface (retaining sheet 155/105) and secondary cushioning element (comfort material 170) between the outer and inner surfaces (Fig. 4-5).
	Regarding claims 26 and 37, Blazar discloses a cushioned support device (0004) comprising primary cushioning element (foam 210) and cover comprising a first panel having an outer layer (cover 100) and inner layer (retaining sheet 155/105) and a secondary cushioning element (comfort material 170) between the outer surface and the inner surface. The comfort layer comprising a resilient material of cells and interstices within or between the resilient material of visco-elastic foam (0042). A second panel superimposed with the first panel and comprising an outer layer (30) and inner layer (retaining sheet 155/105). Where peripheral edges of the first and second panel are secured together (Fig. 4-5). A primary receptacle (inner core 200) defined between the first and second panel and the primary cushioning element (foam 210) removable from and replaceable within the inner core (0048).
	Regarding claims 32 and 40, Blazar teaches the second panel (30) comprising an outer surface (30) and inner surface (retaining sheet 155/105) and secondary cushioning element (comfort material 170) between the outer and inner surfaces (Fig. 4-5).
	Regarding claim 33, Blazar discloses the cushion further comprising a primary opening providing access to the primary receptacle and enabling introduction of the cushioning element (0052).
	Regarding claim 34, Blazar discloses each layer having a substantially rectangular shape (Fig. 9).
	Regarding claims 35 and 36, Blazar teaches at least portion of three outer peripheral edges of the first panel being secured to at least portion of three corresponding outer peripheral edges of the second panel and the outer peripheral edges of the first panel sewn to the corresponding outer peripheral edges of the second panel (Fig. 9, 0052).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 18, 19, 27-29, and 38-39 are rejected under 35 U.S.C. 103 as being unpatentable over Blazar as applied to claims 16, 26, or 37 above, and further in view of Landi et al. (US 5,039,567).
	Regarding claims 18-19, 28-29 and 39, Blazar discloses the limitations of claims 16, 26, or 37 as discussed above. Blazar does not disclose the cushioning element including a first half defining a first major surface of secondary cushioning element and comprising a first plurality of interconnected walls defining a first array of cells and a second half defining a second major surface of the secondary cushioning element and comprising a second plurality of interconnected walls defining a second array of cells, where the second plurality of interconnected walls and cells are laterally offset from the first plurality of interconnected walls and cells.
	Landi, in the analogous field of elastomeric cushioning structures (column 1, lines 5-10), discloses a honeycombed panel structure comprising two wall core segments having a first and second interconnected array of cells (column 6, lines 50-55; Fig. 13), wherein the second plurality of interconnected walls and cells are laterally offset from the first plurality of interconnected walls and cells (Fig. 13).
	A person of ordinary skill in the art before the effective filing date of the claimed invention would have found it obvious to include a first and second half having a plurality of interconnected walls and cells, respectively, and being laterally offset, as taught by Landi, achieving a unique energy absorbing structure that does not degrade with repeated impact (column 2, lines 10-15).
	Regarding claims 27 or 38, Blazar does not disclose wherein a central region of the secondary cushioning element is thicker than an outer periphery of the secondary cushioning element.
	Landi discloses a panel having a varying thickness in which the cushioning element is thicker in the middle then in the outer periphery (Fig. 12).
	A person of ordinary skill in the art before the effective filing date of the claimed invention would have found it obvious for the cushion element of Blazar to have a varied thickness as taught by Landi, to tailor the planarizing of the sheet and conform the panel to the desired panel configuration (column 6, lines 40-45).
	
Claims 21 and 31 are rejected under 35 U.S.C. 103 as being unpatentable over Blazar in view of Landi as applied to claims 18 or 28  above, and further in view of Russo et al. (US 4,316,298).
	Regarding claim 21, Blazar in view of Landi discloses the limitations of claims 18 o9r 32as discussed above. Landi further teaches each core configuration separated by a facing material (128) (Fig. 13). While Landi teaches the facing materials including films such as elastomer impregnated fabrics (column 3, lines 25-30), Landi does not teach the facing material being a scrim.
	Russo, in the analogous field of cushions (column 1, lines 5-10) discloses a mattress comprising upper and lower foam layers separated by a woven mesh (scrim) layer (22) (column 7, lines 13-15).
	A person of ordinary skill in the art before the effective filing date of the claimed invention would have found it obvious for the facing layer of Blazar in view of Landi to include a woven mesh, as taught by Russo, to assist in distributing compression of the upper layer of the cushioning element (column 7, lines 24-27).

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALICIA SAWDON whose telephone number is (571)270-1727. The examiner can normally be reached M-Th 9-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frank Vineis can be reached on 571-270-1547. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALICIA J SAWDON/Primary Examiner, Art Unit 1781